Citation Nr: 0929160	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hypothyroidism, 
claimed as secondary to a heart disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to August 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision, which denied 
these three service connection claims.

It appears that in his original April 2006 claim the Veteran 
raised a claim of service connection for edema of his feet.  
This matter has not been properly adjudicated and is REFERRED 
to the RO to clarify whether the Veteran intended to raised 
such a claim and adjudicate it thereafter.  

After the May 2007 statement of the case was issued, the 
Veteran submitted additional evidence. A statement waiving 
initial RO consideration of the new evidence is not 
associated with the claims folder.  In any event, the Board 
finds that the new evidence is not pertinent to this appeal. 
38 C.F.R. § 20.1304(c) (2008) ("Evidence is not pertinent if 
it does not relate to or have a bearing on the appellate 
issue or issues.").  The Veteran submitted statements dated 
in June 2007, August 2007, and October 2008, which are 
essentially redundant of statements that the Veteran provided 
prior to the issuance of the statement of the case.  Further, 
the Veteran submitted literature in October 2008 which 
correlates high blood pressure with cardiovascular 
conditions.  This evidence is redundant and does not show 
that the Veteran's hypertension or heart disability is 
related to service.  For this reason, the absence of a waiver 
as to such evidence does not prejudice the Veteran here and 
the Board will proceed to adjudicate this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran's hypertension was not manifest during 
service or within one year of discharge, and it is not 
related to any event or injury in service.

2.  The Veteran's heart disability was not manifest during 
service or within one year of discharge, and it is not 
related to any event or injury in service.  

3.  The Veteran's hypothyroidism was not manifest during 
service or within one year of discharge; it is not related to 
any event or injury in service; and the preponderance of the 
evidence is against a causal or aggravation relationship to 
his heart disability.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The Veteran's heart disability was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  The Veteran's hypothyroidism was not incurred in or 
aggravated by service and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  In his November 2006 notice of disagreement, the 
Veteran provided that he had been diagnosed with an irregular 
heartbeat in the 1960s by a Dr. S.  He provided that he saw a 
Dr. D for a 10 year period thereafter and in the 1970s was 
diagnosed with hypothyroidism and hypertension by a Dr. H.  
At no time did the Veteran complete an authorization form for 
allowing VA to obtain such records, and the Veteran contended 
that he believed that these records were lost and as such 
provided the above timeline.  While the VA has a significant 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim, it is not a one-way 
street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see 
also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran 
cannot passively wait for help from VA).  
It is the Veteran's responsibility to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate his claim, to include the medical 
records indicated by the Veteran, and that any further 
attempts to assist him in developing his claim would result 
in needless delay, and is thus unwarranted.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	Service Connection

The Veteran contends that he has hypertension and a heart 
disability as a result of service and his hypothyroidism 
resulted from his heart disability.  As noted above, his 
hypothyroidism claim will also be considered on a direct 
basis to accord him every possible consideration.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a.	Hypertension and Heart Disability

Post-service medical records indicate that the Veteran has 
been diagnosed with hypertension and atrial fibrillation.  As 
such, the first Hickson element has been satisfied and the 
Board will look to the issues of incurrence and nexus.  

The Veteran has contended on numerous occasions that he 
developed hypertension while on active duty.  He provides 
that the blood pressure readings recorded at his July 1946 
discharge examination are not within normal limits for a 20 
year old individual.  In his November 2006 notice of 
disagreement, the Veteran provided that he was diagnosed with 
having an arrhythmia in the 1960s and with hypertension in 
the 1970s.  Additionally, he also indicated in his December 
2006 statement that he did not have a physical examination 
upon discharge, however provides that he told the discharging 
physician that he had a discomforting pain over his left 
chest area, and opines that if he had been given an 
examination, it would have shown an abnormal heart.  

With respect to the Veteran's allegations, a layman is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997). 
See also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

But unlike the varicose veins in Barr or dislocated shoulder 
in Jandreau, hypertension and heart disabilities (such as 
atrial fibrillation) are not conditions capable of lay 
diagnosis, much less the type of condition that can be 
causally related to military service.  See Espiritu, supra.  
See also Woelhaert v. Nicholson, 21 Vet App 456 (2007).  

The medical records on file do not show that the Veteran's 
hypertension and heart disability are related to service.  
The Veteran's service treatment records are negative for any 
heart problems or complaints.  In May 1944, he was given a 
photofluoroscopic examination of his chest which came back 
negative.  The May 1944 physical examination provided that 
his resting pulse was 80 and after exercise it was 102.  His 
blood pressure was 118/76 and 122/80.  His August 1944 
service entrance examination provided that his cardiovascular 
system and his heart were normal.  His blood pressure was 
122/76 and 118/74.  In April 1976, the Veteran underwent an 
additional physical examination wherein his cardio-vascular 
system and heart were noted as normal, the character of his 
pulse was full and regular, and his blood pressure was 126/64 
and 126/78.  An April 1976 chest x-ray indicated normal 
findings.  During the July 1946 discharge examination, the 
Veteran underwent another photofluoroscopic examination of 
the chest with negative results.  His cardio-vascular system 
and heart were also noted as normal and his blood pressure 
was 130/60 and 132/64.  His arteries and veins were normal 
and the character of his pulse was full and regular.  As 
provided above, the Veteran contends that he was not given a 
discharge examination.  However, upon review of the 
examination report, not only was his blood pressure and pulse 
taken, but the report indicates that specific readings were 
performed for his temperature, and chest expiration and 
inspiration, among other things.  As such, the Board finds 
that the medical records indicate a thorough examination was 
performed at service discharge.  

During a July 1950 quadrennial physical examination, the 
Veteran's blood pressure was 116/70 and no significant 
abnormalities were noted for his lungs, chest, heart, or 
vascular system.  It should be noted that hypertension means 
that the diastolic blood pressure is predominantly 90 mm or 
greater and isolated systolic blood pressure is predominantly 
160 mm or greater with a diastolic blood pressure of less 
than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2008).  At no time during service did the Veteran's blood 
pressure meet the requirements for hypertension while in 
service.  

Post-service medical records indicate that his heart was 
first monitored in 1983.  Medical records from Diagnostic 
Center, Inc. provide that in November 1983, the Veteran 
underwent an electrocardiogram (EKG) with normal results.  He 
returned yearly for monitoring of his heart.  In November 
1984, his EKG readings were abnormal and the thallium 
treadmill exercise test provided a normal blood pressure 
response and occasional atrial premature beats.  In March 
1986, the Veteran was diagnosed with recurrent atrial 
fibrillation, which was well controlled with digitalis.  At 
that time, his blood pressure was 120/70 and his pulse was 
78/regular.  The cardiac examination revealed no 
cardiomegally to palpitation or ventricular heave, and his 
heart sounded normal with no murmurs, gallops, or clicks.  
His EKG readings and blood pressure was normal during the 
March 1987, January 1988, December 1988, December 1990, 
December1991, and December 1993 tests.  In December 1994, the 
graded exercise report showed an elevated blood pressure of 
140/90, the equivalent of ischemia, and occasional 
ventricular extrasystole and atrial extrasystole.  This was 
also noted on the December 1995, June 1996, June 1997, and 
June 1998 treatment notes.   These records do not indicate 
the etiology of the Veteran's heart disabilities.  

Records from Wyoming Family Practice, dated from January 2005 
to March 2006, provide that the Veteran was diagnosed with 
hypertension, hypothyroidism, and had a history of arterial 
fibrillation.  There is no indication that these disabilities 
were caused by service.  As provided above, the Veteran 
contends that he sought treatment from Wyoming Family 
Practice earlier than 2005; however, there is no indication 
of earlier medical treatment on file.  

The post-service medical records associated with the file 
provide that the Veteran did not seek medical treatment for 
his heart disability and hypertension for nearly 44 years 
after service discharge.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed disability for many years after 
service).  Even assuming that the Veteran sought treatment 
for his heart disability and hypertension in the 1960s and 
1970s, this still means that he did not seek medical 
treatment for nearly 20 years.  The Board finds that the 
medical evidence outweighs the Veteran's statements offered 
many years after service, and in conjunction with his filing 
a claim for benefits. 

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular-renal disease 
(including hypertension) becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is no 
showing of a diagnosis of hypertension or a heart disability 
within one year of separation from service.  The Veteran 
cannot benefit from the presumption.

The Board finds that there is no continuity of symptoms 
between his current disabilities and any injury he 
experienced in service.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claims.  Consequently, the benefit-of-the- doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b.	Hypothyroidism

As provided above, the Veteran claims that his hypothyroidism 
results from his heart disability.  In addition to 
considering the Veteran's hypothyroidism claim on a secondary 
basis, it will also be considered on a direct basis to accord 
him every possible consideration.  Service connection may be 
established on a secondary basis for disability which is 
proximately due to, or the result of, a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Secondary 
service connection may also be established for a disorder 
which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006)(codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
disability prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).
 
Post-service medical records indicate that the Veteran was 
diagnosed with hypothyroidism.  As such, he has a current 
disability and the first element is satisfied.  See Allen, 
supra.  

The Veteran contends that his hypothyroidism was caused by 
his heart disability.  Again, the Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms currently and that he was 
injured during service.  Layno, supra.  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  Espiritu, supra.  As there is 
no evidence that the Veteran is medically trained, he is not 
competent to render an opinion as to the cause of his 
hypothyroidism.  The Board turns to the pertinent medical 
evidence of record.
 
The claims file is devoid of any evidence which provides that 
the Veteran's hypothyroidism is associated with his heart 
disability or any service connected disability.  As such, the 
Board finds that secondary service connection is not 
warranted.  See Allen, supra.  

As noted above, the Board will also consider direct service 
connection.  The Board has reviewed the Veteran's claims file 
to determine if there is any indication of hypothyroidism in 
service.  However, his service treatment records provide, and 
the Veteran conceded in his March 2007 statement, that his 
hypothyroidism was not prevalent while on active duty or 
within one year after discharge.  

In his November 2006 notice of disagreement, the Veteran 
provided that he was diagnosed with hypothyroidism in the 
early 1970s.  As provided above, the Veteran has made no 
attempt to supplement the file with these records.  The first 
indication that the Veteran suffered from hypothyroidism is 
found in the January 2005 treatment note from the Wyoming 
Family Practice, nearly 59 years after service discharge.  
See Maxson, supra.  Even assuming that the Veteran sought 
treatment for his hypothyroidism in the 1970s, this still 
means that he did not seek medical treatment for over 20 
years.  The Board finds that the medical evidence outweighs 
the Veteran's statements offered many years after service, 
and in conjunction with his filing a claim for benefits. 

Further, the post-service medical records do not indicate 
that the hypothyroidism was caused by the Veteran's service, 
and the claims file is devoid of any evidence which provides 
that the Veteran's hypothyroidism is associated with service.  
The Board finds that there is no continuity of symptoms 
between his current disability and any injury he experienced 
in service.  Service connection must fail on a direct basis.  
See Hickson, supra. 

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim on secondary and 
direct grounds.  Consequently, the benefit-of-the- doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for hypothyroidism, claimed 
as secondary to a heart disability, is denied.  



____________________________________________

K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


